DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Request for Continued Examination filed on 2/5/2021.
Applicant’s addition of claim(s) 22-24 is/are acknowledged.
Claim(s) 1, 8, 15 is/are amended.	
Claim(s) 1-5, 8-12, 15-19, 22-24 is/are allowed. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
Response to Amendments/Arguments
Applicant’s Amendments filed 2/5/2021 to overcome 35 USC 101 rejections of the most recent Office action have been approved. Applicant’s remarks filed 2/5/2021 in regards to the outstanding 35 USC 101 rejections have been fully considered and are persuasive. Thus, the rejections under 35 USC 101 have been removed. 
Allowable Subject Matter
Claim(s) 1-5, 8-12, 15-19, 22-24 is/are allowed, hereby renumbered as 1-18, respectively. 
The following is an examiner’s statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all of the limitations of the applicant's claimed invention, including, and in combination with other recited limitations, determining/determine a flight angle in 
Regarding independent claims 1, 8 and 15, the closest prior art of record is that stated in Office Action mailed 3/4/2020. The examiner was not able to find prior art which teaches the above stated limitations to combine with the prior art of record to achieve the claimed inventions. Therefore, there is not prior art alone or in combination which teaches the above limitations including, and in combination with other recited limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
	
	
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665